Murphy, P. J.,
dissents in a memorandum as follows: I would reverse the judgment and grant the suppression motion.
At approximately 5:30 a.m. on June 28, 1984, a marked police patrol car with two officers on duty was flagged down by two women at the intersection of 29th Street and 11th Avenue in Manhattan. The complainant was known to the officers as a prostitute from that neighborhood. The complainant told the officers that she had just been robbed of her purse at gunpoint by a group a people in a car who she described as Puerto Ricans, stating that there were approximately four men and two women in the car, and that they had turned east on 28th Street just moments before. The complainant stated that the car was green, and her companion said it was brown, but they agreed it was dark in color.
The officers turned left on 28th Street and drove east to 10th Avenue, but did not see any moving cars fitting the description. They did see a green car with a large number of occupants heading west on 28th Street. The police turned and followed the car as it turned right onto 9th Avenue. The police observed some of the occupants looking back at them, and one of the women in the back seat bouncing up and down. When the green car stopped for a red light the police officers pulled alongside and detained them. One of the officers testified that a woman in the back seat was moving around as if to hide something under her.
Without any inquiry, the police officers, with guns drawn, ordered the occupants out of the car. Defendant had been sitting in the front passenger seat. When the occupants had stepped out of the car, one of the officers noticed a white straw lady’s purse on the floor in front of the back seat.
One of the officers then searched the back seat area of the car, removed the white purse, and conducted a further search of the car, discovering an automatic pistol and live ammunition in the crack between the back seat and the backrest.
The suppression motion should have been granted because *274the police did not have the right to search the car. Assuming that the police had the right to order the occupants out of the car in light of the report of a handgun (People v McLaurin, 70 NY2d 779, 782), once the occupants were out of the car, the officers had no right, without further inquiry or arrest of the occupants, to search the recesses of the automobile for a handgun. (See, People v Torres, 74 NY2d 224.)
Indeed, under these circumstances, approaching the car with guns drawn and, without any inquiry, summarily ordering all occupants to exit the car, without more, justifies reversal. (See, People v Torres, supra, at 231 [Alexander, J., concurring].)
Accordingly, the judgment of the Supreme Court, New York County, rendered on March 26, 1985, convicting defendant, after a jury trial, of two counts of armed robbery in the second degree, should be reversed, and the suppression motion granted.